Citation Nr: 0414331	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  98-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right shoulder disability, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and L.W.




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an April 1998 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in which claims of 
entitlement to service connection for a right shoulder 
disability and for headaches were granted, each of which was 
assigned a noncompensable evaluation. The veteran appealed 
the assigned disability ratings.

The veteran testified at a hearing on October 16, 2000 which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

In the January 2001 decision, the Board granted increased 
ratings (from zero percent to 10 percent) for the veteran's 
service-connected right shoulder and headaches disabilities.  
The veteran appealed the Board's January 2001 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In May 2001, counsel for the Secretary of VA filed a 
Motion for Partial Remand (of that portion of the Board's 
decision which denied disability ratings in excess of 10 
percent).  An Order of the Court dated July 31, 2001 granted 
the motion and vacated the Board's decision.  This case was 
remanded for further development, readjudication and 
disposition in accordance with the Court's Order.

In September 2003, the Board remanded the case to the 
Regional Office (RO) for readjudication in accord with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (the DAV case) following 
Board-initiated development action undertaken in November 
2002.  The DAV case substantively altered the Board's 
authority to develop cases on its own initiative, 
necessitating the remand.  The RO subsequently readjudicated 
the case by supplemental statement of the case (SSOC) in 
January 2004, and returned the case to the Board for further 
appellate-level review.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify  the 
veteran if further action is required on his part.

It is noted that the veteran's representative raised in 
pleadings before the Court the issue of whether the Board in 
its January 2001 decision purportedly exercised "extra-
jurisdictional" authority in assigning an effective date of 
December 8, 1998 for the 10 percent ratings granted for the 
service-connected right shoulder disability and headaches.  
However, see Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  In the Court's Order of July 2001, it was noted that 
this matter had been raised, but had been presented without 
argument.  It does not appear the Court undertook any 
consideration of this matter; the Court's Order vacated the 
Board's decision only upon the grounds specified in the 
Secretary's Motion for Partial Remand (i.e. the fact that the 
Board did not assign ratings above 10 percent for either 
disability).

In any event, it now appears that this matter of an alleged 
"extra-jurisdictional" assignment of effective dates by the 
Board became moot following issuance of the RO's SSOC in 
January 2004.  The SSOC granted an effective date for the 
10 percent ratings awarded by the Board back to the date of 
veteran's original claim, September 13, 1997.  It is noted 
that the veteran's representative did not address the matter 
of the date of assignment of the 10 percent ratings in 
written arguments prepared on the veteran's behalf in March 
2004 and May 2004.

In any event, the Board believes that the matter of staged 
ratings, per Fenderson, remains part of this case. 




REMAND

To ensure compliance with the Court's Order, the Board will 
again remand the issues of entitlement to increased ratings 
for the right shoulder and headaches disabilities for further 
development and adjudication by the Agency of Original 
Jurisdiction (AOJ).

Reasons for Remand

Veterans Claims Assistance Act of 2000

The Court's Order of July 2001, which in essence adopted the 
Secretary's Partial Motion for Remand, determined that the 
Board's decision of January 2001 did not contain adequate 
reasons and bases to support its conclusion that VA provided 
adequate notice of the information and evidence necessary to 
substantiate the veteran's claims pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107].  The Partial Motion for Remand 
indicated that while the development of the veteran's claims 
may have been made on the basis of the pre-VCAA requirements, 
and while the Board discussed the VCAA's duty-to-assist 
provisions, it did not discuss the notice requirements of the 
VCAA.  In essence, the Court vacated the Board's decision on 
the basis that the notice requirements of the VCAA had not 
been satisfied.

Following issuance of the Court's Order in July 2001, the 
Board undertook development of the veteran's case in November 
2002 on its own initiative pursuant to authority under VA 
regulations in effect at that time, see 38 C.F.R. 
§ 19.9(a)(2).  However, while the case was pending completion 
of the requested development, the Board's authority to 
develop pursuant to section 19.9(a)(2) of 38 C.F.R. was in 
large measure invalidated by the Federal Circuit in the DAV 
case, which necessitated the Board remanding the case in 
September 2003 for readjudication by the RO, as noted above.

In its remand of September 2003, the Board noted that the 
veteran had failed to respond to its development inquires 
(not identified in the remand, but shown by the record as 
having been sent to him in November 2002 and then again in 
March 2003), and that as a result, it appeared VA had done 
all the development possible without further assistance from 
the veteran.  On those facts, it appears the Board determined 
that further VCAA compliance action as directed by the 
Court's Order was not necessary in light of the veteran's 
failure to respond to its requests for information.  The 
Board's instructions on remand were therefore limited to 
having the RO review the veteran's case in light of the 
Federal Circuit's holding in the DAV case, and issue a SSOC 
in the event any benefit sought on appeal remained denied.

The findings made by the Board in its September 2003 remand 
regarding the veteran's failure to respond to its information 
requests were inaccurate.  The record shows that the veteran 
submitted a reply in April 2003 to the Board's second request 
for information (March 2003) pertaining to his past 
employers.  Furthermore, copies of VA treatment and 
diagnostic test records dated through March 2002 were 
submitted at the same time in reply to the Board's request 
for current and previous treatment records.  In light of this 
record, the Board finds that its September 2003 remand 
improperly failed to direct further VCAA compliance as 
required by the Court's Order in this case.

As directed by the Board's prior remand, the RO readjudicated 
the veteran's claims in a SSOC in January 2004.  However, 
while the SSOC provided the veteran general notice of the 
statutory and regulatory provisions of the VCAA, the notice 
contained therein was entirely nonspecific to the issues on 
appeal and therefore, does not in the Board's judgment 
achieve compliance with the Court's Order of July 2001.  In 
particular, the Board notes that the SSOC failed to provide 
notice of which portion of any information or evidence 
necessary to substantiate the claim would be provided by the 
claimant and which portion must be provided by VA.  The Court 
has repeatedly vacated Board decisions where the VCAA notice 
sent to the claimant failed to specify who was responsible 
for obtaining relevant evidence or information as to the 
claims that were subject to the appealed Board decision.  See 
e.g. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  It is 
abundantly clear from these judicial rulings that providing a 
claimant with general notice of the applicable 
statutory/regulatory provisions of the VCAA, as has been done 
in this case, will not satisfy the notice requirements of the 
VCAA, as interpreted by the Court.

In view of the foregoing, a second remand by the Board to 
ensure compliance with the Court's Order of July 2001 is 
required as neither the Board's September 2003 remand nor the 
actions taken by the RO on readjudication of the veteran's 
case in January 2004 resulted in compliance with the VCAA.  

VA examination

The record shows that the veteran was previously examined by 
VA in June 1999, nearly five years ago at this point.  
Although the report of this examination does not on its face 
appear to reflect any inadequacies in the evaluation of the 
veteran's service-connected right shoulder and headaches 
disabilities, the Board believes that due to the substantial 
passage of time since that exam, development is in order to 
afford him a new medical examination to evaluate his 
disabilities.  See e.g. Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) [Court determined that Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating]; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence which adequately addresses 
the level of impairment of the disability since the previous 
examination].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  Consistent with the law, regulations 
and VA directives currently in force, VBA 
must ensure the veteran is provided 
written notice of the evidence, if any, 
he is expected to provide in support of 
his appealed claims seeking increased 
ratings for his service-connected right 
shoulder and headaches disabilities, and 
notice of the evidence, if any, that VBA 
will obtain for him in connection with 
these issues.  VBA must also ensure that 
any other appropriate notification and 
development action required by current 
law, court decisions and/or VA directives 
is completed.

2.  VBA must then schedule the veteran 
for a VA examination to determine the 
nature and extent of impairment caused by 
his service-connected right shoulder 
disability and headaches.  The veteran's 
VA claims file must be made available to 
and reviewed by the examining physician 
in conjunction with the requested 
examination.  The examiner should 
describe the extent and severity of each 
disability.  If specialist consultations 
are deemed to be necessary by the 
examiner, such should be scheduled.  A 
report of the examination should 
thereafter be associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA must readjudicate the 
issues on appeal.  If less than a 
complete grant of the benefits sought is 
awarded, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].

The Board regrets the necessity of another remand, but it is 
compelled to do so in light of the Court's jurisprudence in 
general and the particular procedural history of this case, 
to include the Court's remand.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

